Citation Nr: 1647304	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition.

2. Entitlement to service connection for a neck condition. 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for all other acquired psychiatric disorders, to include a chronic adjustment disorder. 

5. Entitlement to a rating in excess of 10 percent for the lumbar spine condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1974.  
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded to obtain updated VA treatment records.  The Veteran currently receives VA treatment for his conditions, but the most recent VA medical record associated with the file is from April 2010.  He also testified that he receives private treatment for his back condition.  Updated VA and private treatment records are necessary prior to making a decision in this case.

Additionally, VA examinations are necessary to assist in determining the severity and etiology of the Veteran's conditions.  Regarding his back claim, the Veteran testified that his back has worsened since the May 2009 VA examination, which reported a lumbar strain.  Since that time, the Veteran reports experiencing radiating pain to his lower extremities and his VA medical records show a diagnosis of degenerative disc disease.  The Board thus finds that a new VA back examination is necessary. 

Regarding his bilateral knee claim, the Veteran was afforded a VA knee examination in May 2009.  The VA examiner diagnosed him with bilateral patellar tendinopathy and concluded that his knee condition was not related to service because the service treatment records were vague as to the right knee injury he incurred in service and the Veteran did not contend that his symptoms began in service.  This opinion is inadequate because the examiner did not explain why the Veteran's bilateral knee condition cannot be related to service due to a delayed manifestation of symptoms.  Because of the inadequate opinion, and in light of the Veteran's service as a parachutist, the Board finds that a new VA examination is necessary to assist in determining the nature and etiology of the Veteran's bilateral knee condition.

Regarding his neck claim, the Veteran contends that he has chronic neck pain due to his service as a parachutist.  His VA medical records show treatment for neck pain and diagnostic testing revealed severe left neural foraminal narrowing at the C5-6 level from a posterior disc osteophyte complex.  A VA examination has not been conducted for the Veteran's neck claim, and the Board finds that one is necessary to assist in determining the nature and etiology of his neck condition. 

Regarding his psychiatric disorder claims, the available medical records show that the Veteran was diagnosed with depression in November 2008.  During his hearing testimony, the Veteran contends that his psychiatric conditions stem from his near-death experience during a parachuting accident that caused his service-connected back injury.  The Veteran also contended that he witnessed several men die or suffer serious injuries that same day.  Service records show that the Veteran was treated for back pain from a jump in November 1973 and the Veteran testified that the parachuting accident in question occurred in the summer or fall of 1973.  On remand, the RO must make all appropriate attempts to corroborate the occurrence using this timeframe, and the Veteran should be afforded a VA examination to assist in determining the nature and etiology of any psychological conditions. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate outstanding VAMC Tallahassee treatment records from April 2010 to the present. 

2. Provide the Veteran with the appropriate consent and authorization forms to allow VA to obtain his private medical records, particularly for his back condition, and advise him that, in the alternative, he can provide these records to VA. 

3. The RO should make all appropriate efforts to corroborate the Veteran's contention that several men were injured or died the same day he had his parachuting accident that caused his service-connected back injury in November 1973.  Such efforts should include submitting a request to the Joint Services Records Research Center for unit records (82nd Airborne, Fort Bragg, NC).

4.  The RO should proceed to the next instructions and schedule examinations only after all outstanding medical records and a JSRRC response have been associated with the electronic claims file, or after all appropriate attempts to obtain these records have been made. 

5. Schedule the Veteran for a VA spine examination with an appropriate medical provider to assess the nature and severity of his service-connected back disorder. 

The service-connected condition since 1974 has been lumbar spine strain with scoliosis.  The examiner should opine as to whether the recently diagnosed degenerative disc disease is likely a progression of the service-connected condition or is otherwise as likely as not related to service (please see Veteran's testimony regarding parachute landings/injuries during service).  The examiner should also opine as to whether the radiculopathy in the lower extremities is likely due to the service-connected lumbar spine strain with scoliosis or the disc disease. 

6. Schedule the Veteran for a VA neck examination with an appropriate medical provider to assess the nature and etiology of his neck condition.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck condition began in or is otherwise related to service (please see Veteran's testimony regarding parachute landings/injuries during service).

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.  

7. Schedule the Veteran for a VA knees examination with an appropriate medical provider to assess the nature and etiology of his knee bilateral condition.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee condition began in or is otherwise related to service (please see Veteran's testimony regarding parachute landings/injuries during service).

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.  

8. After completion of the above, schedule the Veteran for a VA psychological examination to assess the nature and etiology of the Veteran's psychological disorder(s).  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  In the report, the examiner should respond to the following:

a. List all of the Veteran's current psychological conditions.

b. Is it at least as likely as not (50 percent or greater probability) that any or all of the Veteran's current psychological diagnoses began in or are otherwise related to service?  Please see his hearing testimony.

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.  

9. After completing all indicated development, the RO should readjudicate the matter in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




